On Petition for Rehearing.


Per Curiam.

Appellant in her petition for <a rehearing questions the statement in the opinion that neither the Securities Company nor Aldrich, as trustee, ever became the owner of either of the interest coupons. Her counsel insists that the evidence shows that the Securities Company acquired them by purchase from the owner of the principle note.
Ownership is a question of law to be deduced from the facts,, and it was, and still is, our conclusion that, as between Turbutt, the owner of the note, and the Securities Company, the former was the equitable owner of the coupons, though the company had physical possession of them, which was wrongfully retained. We *392are further of opinion that even if they belonged to the Securities Company, the attempted foreclosure and sale by Aldrich constituted a palpable fraud which conferred no title either upon the purchaser at the sale or its grantee, the appellant, both of whom took with notice of the unconscionable conduct of Aldrich.
The petition for rehearing should be denied.